DETAILED ACTION
1.	As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), "the international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept.”  Moreover, as stated in PCT Rule 13.2, "where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features."  Furthermore, Rule 13.2 defines "special technical features" as "those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art."
2.	The inventions recited in the instant claims do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The technical feature of the claims is a composition comprising a ferric maltol compound.  Said compound does not present a contribution over the prior art, in view of Rayko et al (Gastroenterology 2015) the technical feature of instant claim 1 is not novel (does involve an inventive step).  Specifically, Rayko et al teach the administration of ferric maltol in a murine model of a gastrointestinal cancer.  As such, the claims are not so linked within the meaning of PCT Rule 13.2 so as to form a single inventive concept, and unity is broken.
	
Election of Species
3.	This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	
The species are as follows: 
 (1) 	Elect a single ferric maltol composition: (a) define the type formulation, (e.g. a tablet or capsule), (b) provide or point out both the chemical structure and chemical name of the elected ferric maltol compound (e.g. ferric trimaltol, as recited by claim 4), (c) specify the coating of the composition, (e.g. NONE, or a time release coating, and/or a pH-dependent release coating and/or a coating responding to the presence of bacteria). 
 (2)	Elect a single gastrointestinal cancer or gastrointestinal cancer to be treated (e.g., colorectal cancer (as recited by claim 7).
(3)	Elect wherein the composition is administered in combination with an additional therapy, (e.g. NONE, or surgery, radiation therapy, chemotherapy, immunotherapy and/or natural product therapy).
(4)	Elect a single method of administration, (e.g. orally, rectally, venously, percutaneously, parenterally, etc).
4.	The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: even though the species require the technical feature of a ferric maltol compound, this technical feature is not a special technical feature as it does not make a contribution of the prior art in view of Rayko et al (Gastroenterology 2015), as discussed above.  Accordingly, Applicant is required to (i) elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable even though the requirement may be traversed (37 CFR 1.143); and (ii) identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.  Currently, claims 1-20 are generic.
5.	The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
6.	Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
7.	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/Janet L. Coppins/
Patent Examiner, Art Unit 1628
January 19, 2021

/CRAIG D RICCI/Primary Examiner, Art Unit 1611